Title: Thomas Jefferson to James Monroe, 6 October 1818
From: Jefferson, Thomas
To: Monroe, James


          
            Th:J. to the President of the US.
             Oct. 6. 18.
          
          I recieved last night a letter from Cathalan of Aug. 13. informing me he had just recieved  some boxes of wine for me from Sasserno, who, of course was then living: but he had not yet recieved his Consular commission. it will be better therefore to await further information, and the rather as, if he be dead, I shall be sure to hear it from Cathalan or Spreafico. perhaps indeed it might be well to send a duplicate of Sasserno’s commission. affectionate salutns
        